Citation Nr: 1400707	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran had active military service from May 2002 to May 2006, including service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In this regard, the RO starting in the January 2012 statement of the case characterized the Veteran's claim to include all psychiatric disorders including PTSD.  Moreover, in its' June 2013 Informal Hearing Presentation the Veteran's representative likewise asked that the Veteran's current claim of service connection for PTSD include all of his diagnosed psychiatric disorders.  

Despite the above history, and the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence), the Board finds that it may not take jurisdiction over the claim of service connection for psychiatric disorders other than PTSD.  The Board has reached this conclusion because, unlike the current claim of service connection for PTSD, the claim of service connection for other psychiatric disorders was the subject of prior final denials, with the most recent being in December 2007, and the claim is therefore governed by the laws and regulations governing a claim to reopen.  Accordingly, the Board will treat the Veteran's Informal Hearing Presentation as an application to reopen a claim of service connection for a psychiatric disorder other than PTSD and it will be referred to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While in June 2012 the Veteran filed with the RO an authorization to obtain his treatment records from Advanced Psychiatric Services neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Since the record also shows that the Veteran receives ongoing treatment from the St. Louis VA Medical Center, his post-November 2010 treatment records should be obtained and associated with the claims file while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board also finds that the Veteran should be provided with another VA examination to obtain a medical opinion as to whether he meets the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) criteria for a diagnosis of PTSD which opinion takes into account the above outstanding private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 202); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-February 2012 treatment records from Advanced Psychiatric Services.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-November 2010 treatment records from the St. Louis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any psychiatric symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Then afford the Veteran a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.

Thereafter, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  In doing so, the examiner must specifically consider the Veteran's lay report as to the onset of his psychiatric disability, his service in Iraq, and the findings and conclusions set forth in the October 2010 VA psychiatric examination report.

5.  Then readjudicate whether service connection is warranted for psychiatric disability, to specifically include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received since the May 2012 SSOC, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

